Citation Nr: 1645013	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-03 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran testified at a videoconference hearing at the RO before the undersigned veterans law judge sitting in Washington, D.C. in August 2016.  A copy of the hearing transcript has been added to the claims file. 


FINDING OF FACT

The evidence of record shows that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 


CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, there is no basis for the Board to further address the Veterans Claims Assistance Act of 2000 (VCAA), as the grant of TDIU is fully favorable and will result in no prejudice to the Veteran.

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

In this case, the veteran's service-connected disabilities include coronary artery disease status post myocardial infarction, rated as 30 percent disabling from March 1, 2006 and 60 percent disabling from July 7, 2011; diabetes mellitus type II, rated as 20 percent disabling from March 1, 2006; tinnitus, rated as 10 percent disabling from March 1, 2006; and depression, rated as 10 percent disabling from April 4, 2013.  The veteran's combined disability evaluation is 70 percent from July 7, 2011.  See 38 C.F.R. § 4.16(a).  This evaluation meets the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes whether these disabilities, in and of themselves, precludes the veteran from securing or following a substantially gainful occupation. 

In this regard, the Board has considered the veteran's educational and employment background.  According to his September 2011 TDIU application, he completed high school but has no undergraduate or graduate degrees.  He last worked as a truck driver from 2000 to 2011, and last worked full-time in September 2010.  He reported that he became unable to work due to his disabilities in June 2011. 

In a July 2016 letter, a Dr. D.H. stated that he saw the Veteran for a Department of Transportation physical examination in October 2011 as part of the Veteran's duties as a truck driver.  According to Dr. D.H., the Veteran reported that he was using insulin, which automatically disqualified him under government regulations.  Thus, the Veteran was not recertified and had to stop truck driving using a commercial driver's license. 

The Veteran was recently afforded a September 2016 VA examination to evaluate the nature of the diabetes mellitus type II.  According to the examiner, the Veteran treated his diabetes with insulin, and required more than one injection per day.  In response to the query of what functional impact the diabetes had on the Veteran's ability to work, the examiner stated that the Veteran was unable to work in his chosen profession as a truck driver due to the use of insulin.  This was based on the July 2016 letter by Dr. D.H. 

As noted, the Veteran meets the criteria for consideration under 38 C.F.R. § 4.16(a), and his 60 percent evaluation for coronary artery disease has been in effect since July 2011.  The July 2016 statement from Dr. D.H. and the September 2016 VA examination report clearly indicate that he cannot work in his chosen profession as a truck driver due to his use of insulin for type II diabetes mellitus.  There is nothing in his educational or employment background to suggest any reasonable possibility of working in another field.  

The Board therefore concludes that the preponderance of the evidence supports that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation, and have done so for the pendency of this appeal dating back to his September 2011 application.  This claim is thus granted in full.


ORDER

Entitlement to TDIU is granted. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


